PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

BRIAN F. MONAHAN; ROBERT E.
BALDUCCI, JR.; PAUL BLOCKER;
N. SCOTT MEYERHOFFER; TIMOTHY D.
MORTON, II; MICHAEL S. SCHIPINSKI;
JAMES A. VENTI; KEITH VINCENT;
GEOFFREY SCOTT EVANS; KENNETH S.
CREWS,
Plaintiffs-Appellees,
                                                                    No. 95-1944
and

DAVID J. HIGGINS; RICHARD R.
REID, JR.,
Plaintiffs,

v.

COUNTY OF CHESTERFIELD, VIRGINIA,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Robert R. Merhige, Jr., Senior District Judge.
(CA-94-844)

Argued: May 9, 1996

Decided: September 17, 1996

Before WILKINSON, Chief Judge, MICHAEL, Circuit Judge, and
NORTON, United States District Judge for the District
of South Carolina, sitting by designation.

_________________________________________________________________

Reversed by published opinion. Judge Norton wrote the opinion, in
which Chief Judge Wilkinson and Judge Michael joined.
COUNSEL

ARGUED: Michael Paul Falzone, HIRSCHLER, FLEISCHER,
WEINBERG, COX & ALLEN, Richmond, Virginia, for Appellant.
Michael Tarcissius Leibig, ZWERDLING, PAUL, LEIBIG, KAHN,
THOMPSON & DRIESEN, Fairfax, Virginia, for Appellees. ON
BRIEF: Steven L. Micas, County Attorney, Michael P. Kozak, Assis-
tant County Attorney, Wendell C. Roberts, Assistant County Attor-
ney, Chesterfield, Virginia, for Appellant. Carla M. Siegel,
ZWERDLING, PAUL, LEIBIG, KAHN, THOMPSON & DRIESEN,
Fairfax, Virginia, for Appellees.

_________________________________________________________________

OPINION

NORTON, District Judge:

This is a case brought by Plaintiffs-Appellees, a group of police
officers employed by Defendant-Appellant Chesterfield County, Vir-
ginia ("County"), for back pay compensation under the Fair Labor
Standards Act ("FLSA"), 29 U.S.C. §§ 201-219. On cross-motions for
summary judgment, the district court granted summary judgment for
Plaintiffs, and Chesterfield County appealed. Although Plaintiffs con-
tend they are due straight time back pay under the FLSA, they con-
cede that the County has properly compensated them for all overtime
hours under the challenged pay system and that their hourly wages
greatly exceeded the statutory mandated minimum wage. Plaintiffs
brought this action under the FLSA not for any violation of minimum
wage or overtime laws, but for straight time compensation.

We disagree with the lower court that summary judgment for Plain-
tiffs was appropriate. Instead, after reviewing the record and the
FLSA, we believe that summary judgment should have been granted
for the employer County. We find that fundamental to determining
the validity of an employee's straight time claim under the FLSA is
a determination by the trier of fact of the terms of the employee's
express or implied employment agreement. If the employee has been
paid for all nonovertime hours at a lawful rate pursuant to an employ-
ment agreement to which that employee has impliedly or expressly

                    2
agreed, and the employee has also been paid at a lawful rate for all
overtime hours, then the employee does not have a claim for an
hourly compensation dispute under the FLSA. Additionally, we dis-
agree with the lower court that the FLSA is the proper vehicle to pur-
sue back pay for straight time in pay cycles in which an employee has
worked no overtime and has been paid at least minimum wage for all
hours worked. Considering the evidence in the record with respect to
the terms of Appellees' employment agreements in conjunction with
the FLSA's express remedies and historical purpose, we reverse the
judgment of the lower court and instead grant summary judgment for
Defendant-Appellant.

I.

We review the district court's grant of summary judgment de novo.
Miller v. FDIC, 906 F.2d 972, 974 (4th Cir. 1990). In reviewing a dis-
trict court's grant of summary judgment, the "appellate court is
required to apply the same test the district court should have utilized
initially." Goodman v. Mead Johnson & Co., 534 F.2d 566, 573 (3d
Cir. 1976), cert. denied, 429 U.S. 1038 (1977). All evidence must be
viewed in the light most favorable to the nonmoving party. Perini
Corp. v. Perini Constr., Inc., 915 F.2d 121, 123-24 (4th Cir. 1990).
"[W]here the record taken as a whole could not lead a rational trier
of fact to find for the non-moving party, disposition by summary
judgment is appropriate." Teamsters Joint Council No. 83 v. CenTra,
Inc., 947 F.2d 115, 119 (4th Cir. 1991). Further, "when an appeal
from a denial of summary judgment is raised in tandem with an
appeal of an order granting a cross-motion for summary judgment, we
have jurisdiction to review the propriety of the denial of summary
judgment by the district court." Sacred Heart Medical Ctr. v.
Sullivan, 958 F.2d 537, 543 (3d Cir. 1992) (citing Nazay v. Miller,
949 F.2d 1323, 1328 (3d Cir. 1991)). "In addition, where, as here, the
facts are uncontroverted, we are free to enter an order directing sum-
mary judgment in favor of the appellant." Id. at 543 (citing Nazay,
949 F.2d at 1328).

                    3
II.

This case was brought by twelve1 Chesterfield County police offi-
cers who request straight time back pay and maintain that the County
pay system violates the Fair Labor Standards Act. As law enforce-
ment personnel, the police officers are paid a salary pursuant to a par-
tial exemption to the FLSA provided for law enforcement and fire
protection personnel under 29 U.S.C. § 207(k). The officers work a
24-day cycle which has an accompanying overtime threshold of 147
hours. See 29 C.F.R. § 553.230 (1995). 2 During the year, there are
customarily fifteen of these 24-day cycles wherein the County sched-
ules the officers to work 135 hours for ten cycles and 144 hours for
five cycles.

Each officer is paid an annual salary that the County converts to
a biweekly paycheck equal to a non-fluctuating base amount of 1/26th
of his annual salary. The County converts their annual salaries to an
hourly rate solely to determine the officers' applicable overtime rate.
All advertisements placed by the County for job openings solicited
applicants for salaried positions. Applicants are also informed of their
potential compensation in terms of an annual salary during the inter-
view process. The officers are listed in the Chesterfield County per-
sonnel manual as FLSA nonexempt3 salaried employees. Since June
1, 1990, the County has had in place a policy stating that the officers
would be paid overtime in addition to their salary whenever they
exceed the 147 hour overtime threshold.

The officers regularly work hours above the normally scheduled
135 hours, and the County has paid overtime at a rate equal to time
and a half for all hours worked in excess of the 147 hour overtime
_________________________________________________________________
1 Only ten of the original twelve Plaintiffs are parties to this appeal.
2 All citations to the Code of Federal Regulations appearing in this
opinion are from the 1995 published edition of 29 C.F.R. parts 500 to
899. Although Plaintiffs originally brought this action in 1994, all of the
regulations or interpretations found in the 1995 volume and cited in this
opinion have remained unchanged.
3 The term "nonexempt" is used to signify that these officers do not
qualify for the FLSA's executive and administrative personnel exemp-
tion under 29 U.S.C. § 213(a)(1).

                    4
threshold. Additionally, the County pays the officers overtime for all
call-outs, extra shifts, court appearances, and special assignments dur-
ing off duty hours even if the officers have not reached the overtime
threshold during a pay cycle. There are numerous times when the offi-
cers worked more than the regularly scheduled 135 hours, but did not
exceed the 147 hour overtime threshold.

At issue in this action is back pay at a straight time rate for any of
the hours worked "in the gap" during cycles in which the police offi-
cers have worked in excess of the regularly scheduled period.4 The
officers' claims can be divided into two separate groups. The first cat-
egory are the claims (collectively referred to as"Claim 1") in which
the officers exceeded the 147 hour overtime threshold and are there-
fore paid overtime for all hours worked in excess of the overtime
threshold in addition to their normal salary. With respect to Claim 1,
the County contends that the officers' salaries compensated them for
all hours up to the 147 hour threshold whereas the officers contend
that their salaries did not pay them for the time in the gap. The lower
court coined the term "overtime gap time" to describe Claim 1 cir-
cumstances. The second category, called "pure gap time" (collectively
referred to as "Claim 2"), consists of the circumstances in which the
officers have exceeded the 135 hour regularly scheduled time period,
but have not exceeded the 147 hour overtime threshold and therefore
are paid their normal salary, but are not due any overtime. Similar to
Claim 1, the County contends with respect to Claim 2 that the officers
are due no further compensation because their salaries compensated
them for all gap time in cycles wherein they worked no overtime.
_________________________________________________________________

4 For example, Plaintiff Brian F. Monahan, a Chesterfield County
police officer since 1987, states in his affidavit:

          Throughout my tenure in the Chesterfield Police Department,
          I have been told by numerous supervisors that I would not be
          paid for the time it takes to put gasoline in my police vehicle
          prior to roll call, for the time it takes to go to the property room
          to recover physical evidence prior to court appearances, or for
          the time it takes to travel to and from and to conduct business at
          the State Laboratory.

Monahan Aff. ¶ 3, J.A. 42.

                    5
By ruling in favor of Plaintiffs' summary judgment motion, the
lower court held that the County was liable under the FLSA for both
Claim 1 "overtime gap time" and Claim 2 "pure gap time." We dis-
agree with the district court's interpretation of the applicability of the
FLSA under the circumstances of this case. Today we attempt to
place some common sense limitations on claims for straight time
brought pursuant to the FLSA.

III.

As noted by the district court, the FLSA has been termed the "mini-
mum wage/maximum hour law." Monahan v. Chesterfield County,
Va., Civil No. 3:94CV844, at 4 (E.D. Va., Apr. 4, 1995) (hereinafter
"Order"), J.A. 93. "The two central themes of the FLSA are its mini-
mum wage and overtime requirements." Arnold v. Arkansas, 910 F.
Supp. 1385, 1392 (E.D. Ark. 1995). The FLSA was originally enacted
in 1938 as the result of Depression era high unemployment and abu-
sive working conditions. See Mechmet v. Four Seasons Hotels, Ltd.,
825 F.2d 1173, 1176 (7th Cir. 1987). Congress stated the FLSA's pur-
pose was to protect employees from detrimental labor conditions and
provide for the general well-being of workers. See Lyon v. Whisman,
45 F.3d 758, 763 (3d Cir. 1995) (citing 29 U.S.C.§ 202). The FLSA
is clearly structured to provide workers with specific minimum pro-
tections against excessive work hours and substandard wages.
Barrentine v. Arkansas-Best Freight Sys., Inc., 450 U.S. 728, 739
(1981). As noted by the Supreme Court in Overnight Motor Transp.
Co. v. Missel, 316 U.S. 572 (1942):

          In a period of widespread unemployment and small profits,
          the economy inherent in avoiding extra pay was expected to
          have an appreciable effect in the distribution of available
          work. Reduction of hours was a part of the plan from the
          beginning. "A fair day's pay for a fair day's work" was the
          objective stated in the Presidential message which initiated
          the legislation. That message referred to a "general maxi-
          mum working week", "longer hours on the payment of time
          and a half for overtime" and the evil of "overwork" as well
          as "underpay."

Id. at 578 (quoting 81 Cong. Rec. 4983, 75th Cong., 1st Sess. (1937));
see Mullins v. Howard County, Md., 730 F. Supp. 667, 672

                     6
(D. Md. 1990)). "The substantive sections of the FLSA, narrowly
focusing on minimum wage rates and maximum working hours, bear
out its limited purposes." Lyon, 45 F.3d at 764. Made applicable to
state and municipal governments by the Supreme Court's landmark
decision in Garcia v. San Antonio Metro. Transit Auth., 469 U.S. 528
(1985), the FLSA promulgates specific minimum wage and maximum
hour requirements. Section 206 of the FLSA mandates the hourly
minimum wage due to all employees whereas section 207 delineates
maximum work hour limitations. 29 U.S.C. §§ 206-207. Section 207
requires that an employer pay overtime at a rate of one and a half
times an employee's regular rate for all hours worked in excess of
forty per week. 29 U.S.C. § 207(a)(1). Recognizing the unique nature
of the work performed by police officers and firefighters, Congress
provided a partial exemption to the FLSA's overtime requirements for
public agency employers. Id. § 207(k). However, it is well settled that
"`[e]xemptions from or exceptions to the Act's requirements are to be
narrowly construed against the employer asserting them.'" Johnson v.
City of Columbia, S.C., 949 F.2d 127, 129-30 (4th Cir. 1991) (quoting
Donovan v. Brown Equip. & Serv. Tools, Inc., 666 F.2d 148, 153 (5th
Cir. 1982)). Further, the "FLSA should be given a broad reading, in
favor of coverage. It is a remedial statute that`has been construed lib-
erally to apply to the furthest reaches consistent with congressional
direction.'" Kelley v. Alamo, 964 F.2d 747, 749-50 (8th Cir. 1992)
(quoting Mitchell v. Lublin, McGaughy & Assocs. , 358 U.S. 207, 211
(1959)). Even in light of the broad interpretation given to the FLSA's
remedial provisions and the narrowness of its exceptions, we believe
the statute's use in this case to be far beyond that intended by its orig-
inal congressional drafters and many of today's applicable Depart-
ment of Labor regulations and interpretations. Additionally, its
attempted use in this case represents a major expansion of federal
jurisdiction in an area that is more appropriate for state court adjudi-
cation under state employment and contract law.

IV.

Historically, the majority of FLSA claims in federal court are
employee claims for minimum wage and maximum hour violations,
but recently employees have been adding on claims for straight time
under the auspices of the FLSA. There are not many recent cases
addressing this straight time or "gap time" pay issue; however, two

                     7
cases, both originating before the same judge in the District Court for
the District of Kansas, appear to provide the most recent interpreta-
tions of the law relating to gap time pay. Because these cases were
heavily relied on below by the district court and both parties, we
briefly review their factual background and legal analysis in attempt
to synthesize those cases with the conclusion we ultimately reach.

In early 1991, the issue of straight time pay under the FLSA was
addressed by Lamon v. City of Shawnee, Kan., 754 F. Supp. 1518 (D.
Kan. 1991) (hereinafter "Lamon I"), aff'd in part, rev'd in part,
vacated in part, 972 F.2d 1145 (10th Cir. 1992) (hereinafter "Lamon
II"), cert. denied, 507 U.S. 972 (1993). Lamon I was an FLSA case
brought by a group of Shawnee, Kansas, police officers. Id. at 1521-
21. Lamon I came before the court on the issue of damages under the
FLSA subsequent to a jury trial in which the jury found "that defen-
dant had established a 28-day work period which partially exempts
defendant from paying overtime compensation at a rate of one and
one-half times plaintiffs' regular hourly wages for hours worked from
160 to 171 per 28-day work period." Id. at 1520; see 29 C.F.R.
§ 553.230. The plaintiff police officers worked an 8 1/2 hour shift, but
were not compensated for their thirty minute meal period within that
shift unless they were called to duty. Lamon II , 972 F.2d at 1148.
However, even though under the 28-day/171 hour cycle, the City was
only obligated to pay overtime for hours worked in excess of 171,
"the City . . . abided by the practice of paying overtime for all work,
excluding uninterrupted meal periods, in excess of forty hours per
week, or 160 hours per 28 days." Id. at 1148. With respect to the
uncompensated meal time,5 the jury found that the City had violated
the express terms of 29 C.F.R. § 553.223 which exempts payment for
meal time only if "the employee is completely relieved from duty dur-
ing meal periods." Lamon I, 754 F. Supp. at 1521 (quoting 29 C.F.R.
§ 553.223). After referring to section 553.223, the Lamon I court
stated:
_________________________________________________________________
5 Although the words "meal time" appear inconsistently throughout the
applicable case law and regulations as either "meal time" or "mealtime,"
we believe that under these circumstances, "meal time" is the proper way
to indicate the noun "time" modified by the adjective "meal." Although
the word "mealtime" appears in the dictionary, the definition provided is
that for a noun meaning: "the usual time of serving or eating a meal."
Webster's New World Dictionary 838 (3d Ed. 1988).

                    8
          The jury specifically found that plaintiffs were not com-
          pletely relieved of their duties during meal periods. There-
          fore, plaintiffs are entitled to compensation under the FLSA.
          The jury further found that defendant has established a 28-
          day work period; thus, the rate of compensation owed for
          these hours, although hours worked in excess of 40 per
          week, is at plaintiffs' regular hourly rate. Consequently,
          defendant has failed to compensate plaintiffs for their meal
          periods as required by the FLSA.

Id. at 1521 (footnote omitted). Therefore, as a result of the jury's
determination, the Lamon I court held that plaintiffs were entitled to
compensation for meal time under the FLSA. Id. The court then had
to determine the rate of back pay for these unpaid meal periods. Plain-
tiffs argued that the unpaid meal hours should be paid at an overtime
rate. On the other hand, the City claimed that because these unpaid
meal hours did not total more than ten hours per 28-day cycle and
since the City had properly compensated plaintiffs at an overtime rate
for all hours over 171, any hours between 160 and 171 were compen-
sable only at minimum wage. See id.; 972 F.2d at 1155. Because the
compensable meal hours, when added to all other hours worked in a
cycle, did not exceed the 171 hour overtime threshold, the court found
that the City was liable for an amount equal to the unpaid meal hours
at plaintiff's regular hourly rate. Lamon II, 972 F.2d at 1149. The
court noted the City's contention that there was no requirement under
the FLSA to pay for the hours between 160 and 171 per pay cycle,
but rejected this argument explaining in footnote one of the Lamon I
opinion:

          The court notes defendant's extensive briefing of its argu-
          ment that there is no express requirement under the FLSA
          that plaintiffs be paid for the hours between 160 and 171
          which are statutorily exempt from the normal requirement
          that these hours are compensable at an overtime rate. How-
          ever, the court finds defendant's argument to be unreason-
          able in view of the remedial purpose of FLSA. The court
          finds the requirement that plaintiffs be paid compensation at
          their regular hourly rate to be implicit in the framework of
          the FLSA. The court further notes that defendant has con-
          ceded that if plaintiffs work more than 171 hours, hours

                    9
          worked between 160 and 171 are compensable at plaintiffs'
          normal hourly rate. The court finds there to be no principled
          reason for the requirement that plaintiffs work over 171
          hours before they are entitled to be paid for time spent
          working between 160 and 171 hours.

Id. at 1521 n.1.

In 1992 both parties in Lamon I appealed, resulting in a written
opinion of the Tenth Circuit Court of Appeals in Lamon II, 972 F.2d
1145. One of the appellate issues was "the proper calculation of meal-
time compensation." Id. at 1155 & n.4. Although the jury found these
meal periods were compensable and the district court determined they
were compensable at the regular rate, defendant argued that the hours
between 160 and 171 were not compensable under the FLSA when
the 171 hour threshold was not exceeded, Lamon I , 754 F. Supp. at
1520, but if compensable, that minimum wage was the proper rate.
Lamon II, 972 F.2d at 1155. The Tenth Circuit affirmed the lower
court on the meal time rate issue stating that "the trial court correctly
calculated the rate at which Plaintiffs would be compensated for
mealtimes, if adjudged compensable." Id. at 1159 (emphasis added).
The court explained:

          The appellate record suggests no basis for doubting the dis-
          trict court's finding that each Plaintiff took no more than ten
          hours in meal periods within a 28-day period. This fact,
          along with the unassailed testimony that Plaintiffs received
          overtime compensation for all other time worked in addition
          to their regular 40 hours per week or 160 hours per 28 days,
          forms the factual basis for the district judge's legal conclu-
          sion that mealtime hours, all of which fell within the range
          of 160 to 171 hours per 28 days, would be appropriately
          compensated at a regular hourly rate. See 754 F. Supp. at
          1521 n.1. We affirm this decision for the reasons expressed
          in the district judge's opinion. As long as time spent for
          meal periods, together with the rest of an officer's compen-
          sable time at a regular wage, would not exceed 171 hours
          per 28 days, no overtime wages would be due for that total
          time, a result consistent with FLSA. Simply because Defen-
          dant chose, after adopting the § 207(k) plan, to continue

                     10
          paying an overtime wage for all hours worked over 160
          hours per cycle, while not paying compensation for meal
          periods, does not compel the conclusion that, were mealtime
          to be adjudged compensable, the Defendant should be
          penalized for its own liberality. However, as the district
          court held, even if the City is not required to pay overtime,
          compensation for meal periods at a rate less than a regular
          rate would be contrary to the FLSA.

Id. at 1155 (emphasis added). In affirming that the regular rate was
the proper rate of compensation for the meal periods, the Tenth Cir-
cuit cited to footnote one in the Lamon I opinion. In so doing, the
Tenth Circuit was simply following labor regulations that require all
hours worked up to the overtime threshold, including compensable
meal time hours, be paid at the regular rate. See 29 C.F.R. §§ 553.221,
-.223. It is clear to us that the decisive issue in the Lamon II affir-
mance, which indirectly addressed straight time gap pay, was the
jury's verdict that the City had not complied with the meal time
exemption of 29 C.F.R. § 553.223 and the court's damages determi-
nation of the rate by which to compensate plaintiffs for meal time. In
other words, as we read the Lamon cases, they did not specifically
address straight time claims under the FLSA, but rather addressed the
compensable rate of back pay for meal time which"fell in the gap"
between 160 and 171 hours during a 28-day cycle.

In 1994 the same judge who heard Lamon I also presided over
another Kansas case brought under the FLSA by approximately 401
law enforcement plaintiffs. Schmitt v. Kansas , 844 F. Supp. 1449,
1451 (D. Kan. 1994) (hereinafter "Schmitt I").6 In Schmitt I,the court
considered cross motions for summary judgment on numerous FLSA
issues including a claim that plaintiffs were wrongfully denied
"straight time pay at their regular rate for all hours worked between
160 and 171." Id. at 1451. Like the Lamon plaintiffs, the Schmitt
plaintiffs were employed on a 28-day/171 hour overtime threshold
pay period. Id. at 1452. The plaintiffs contended that their salaries
only compensated them for 160 hours of work per 28-day period
whereas the State contended that the monthly salary compensated
_________________________________________________________________
6 Senior District Judge Dale E. Saffels penned Lamon I, Schmitt I and
Schmitt II.

                    11
plaintiffs for all hours worked up to the 171 overtime threshold. Id.
at 1452 n.1. In deciding the cross motions for summary judgment, the
Schmitt I court divided the straight time claims into "two components:
(1) unpaid straight time for periods in which plaintiffs worked no
overtime; and (2) unpaid straight time in which plaintiffs worked
overtime." Id. at 1457.

Addressing the straight time claims for periods with no overtime
first, the Schmitt I court noted the State's position as follows:

          The State argues that plaintiffs cannot prevail on their
          straight time claim, at least for work periods in which they
          worked no overtime, because plaintiffs admit that their total
          compensation for any period divided by the hours worked
          in that period always exceeds the minimum wage. In sup-
          port, the State forcefully argues that, according to case law
          and DOL Letter Opinions, the general rule is that an
          employee cannot state a claim under the FLSA if her aver-
          age wage, for a period in which she worked no overtime,
          exceeds the minimum wage. The court acknowledges that
          there is a body of authority which supports the State's "gen-
          eral rule."

Id. at 1457 (emphasis added) (footnotes omitted).7 Along with the
abundant case law supporting the State's position, the Schmitt I court
also recognized a 1987 Department of Labor Letter Ruling by stating:
_________________________________________________________________

7 In footnotes, the Schmitt I court noted that the State relied on the fol-
lowing cases for this general rule: Blankenship v. Thurston Motor Lines,
Inc., 415 F.2d 1193, 1198 (4th Cir. 1969); United States v. Klinghoffer
Bros. Realty Corp., 285 F.2d 487, 490 (2d Cir. 1960); Cuevas v. Monroe
Street City Club, Inc., 752 F. Supp. 1405, 1417 (N.D. Ill. 1990); Dove
v. Coupe, 759 F.2d 167, 171 (D.C. Cir. 1985); Travis v. Ray, 41 F. Supp.
6, 8 (W.D. Ky. 1941). Schmitt I, 844 F. Supp at 1457 n.6. The court fur-
ther noted that other cases were in accord with this general rule: Hensley
v. MacMillan Bloedel Containers, 786 F.2d 353, 357 (8th Cir. 1986);
Marshall v. Sam Dell's Dodge Corp., 451 F. Supp. 294, 301-303
(N.D.N.Y. 1978). 844 F. Supp. at 1457 n.6.

                    12
          In pertinent part, the Letter Ruling provides as follows:

          The City has chosen a 28-day work period for the
          purpose of applying the provisions of section 7(k)
          of FLSA. During these 28 days, police officers are
          normally scheduled for twenty, 8-hour tours of
          duty, or a total of 160 hours for the work period.
          However, under the terms of a collective bargain-
          ing agreement, the police officers must report for
          a roll-call formation 15 minutes before the start of
          each 8-hour tour of duty. You are concerned that
          these additional 5 hours (20 x 1/4 hour) of work
          are not being properly compensated under FLSA.

          As you were advised in telephone conversations
          with a member of my staff on March 4 and March
          6, the law enforcement employees to whom you
          refer have been properly compensated under FLSA
          when, for any work period during which they have
          worked less than the applicable maximum hours
          standard, they have received at least the minimum
          wage ($3.35 an hour) for all of their hours
          worked.

          For example, a police officer who is paid at a rate
          of $10.50 an hour for 160 hours ($10.50 x 160
          hours = $1,680) is paid in compliance with FLSA
          even though he or she actually works a total of 165
          hours during a 28-day work period ($3.35 x 165
          hours = $552.75).

Id. at 1457 (quoting DOL Letter Ruling, unnumbered, Oct. 22, 1987
(hereinafter "1987 DOL Letter Ruling")) (emphasis added). In addi-
tion to the case law supporting the general rule and the 1987 DOL
Letter Ruling, the court recognized that 29 C.F.R.§ 778.322 also sup-
ported the State's position. Id. at 1459 n.11. In spite of this abundance
of authority, the Schmitt I court denied the State's motion for sum-
mary judgment on straight time pay without overtime because it
believed Lamon II to be "directly" on point. Id. Referring to the Tenth

                     13
Circuit's citation in Lamon II to footnote one in Lamon I, the Schmitt
I court stated:

          Indeed, the Tenth Circuit specifically endorsed not only the
          decision to compensate plaintiffs at their regular hourly rate
          but also the very reasons given in the footnote supporting
          the decision to compensate plaintiffs at their regular rate
          ....

          ....

          In Lamon [I], partially exempt plaintiffs were uncompen-
          sated for up to ten hours worked between 160 and 171 per
          28-day work period. This court awarded plaintiffs compen-
          sation for those hours at their regularly hour rate. The Tenth
          Circuit clearly and explicitly affirmed the award.

Id. at 1458 (emphasis added). Judge Saffels noted a similarity
between the issues presented in Lamon and Schmitt and stated: "Ac-
cordingly, plaintiffs argue that, like the employees in Lamon, they are
entitled to be compensated at their regular rate for all hours worked
between 160 and 171. . . . " Id. at 1458. The Schmitt I court made this
determination although recognizing in a footnote that the basis of the
Lamon I decision was compensation for unpaid meal time at the regu-
lar rate. The court noted:

          In Lamon [I], it was undisputed that plaintiffs received no
          compensation at all for meal times. This court found that
          plaintiffs' meal times did not exceed 10 hours in any given
          28-day work period. Thus, plaintiffs' claim was for 10
          unpaid hours worked between 160 and 171 in each 28-day
          period. Similarly, plaintiffs' claim in the instant case is for
          up to 11 unpaid hours worked between 160 and 171 in a
          given 28-day period.

Id. at 1458 n.10 (emphasis added). The Schmitt I court denied the
State's motion for summary judgment because the State was unable
to provide controlling authority contrary to the Lamon II holding
which the court thought, as Tenth Circuit authority, was "good law

                     14
and relevant." Id. at 1459. Therefore, although Judge Saffels saw
these cases to be factually similar, there is clearly a basic difference
between the Lamon meal time, which fell in the gap, and the Schmitt
pure gap time claim.

With respect to straight time for periods in which plaintiffs worked
overtime, the Schmitt I court also denied the State's motion for sum-
mary judgment. Id. at 1459-60. In so doing, the court found 29 C.F.R.
§ 778.315 and 29 C.F.R. § 778.317 to be"directly on point." Id. at
1460. The court stated: "In these two regulations, the Administrator
explains that an employer has not paid overtime in accordance with
FLSA unless the employer has paid the employee at her regular rate
for all straight time worked in that period." Id. at 1459. The Schmitt
I court ultimately denied both parties' motions for summary judgment
on the straight time claims finding that there was a genuine issue of
material fact as to whether plaintiffs' monthly salary compensated
them for all nonovertime hours per period or just for those hours
worked up to 160. Id. at 1460-61.

After a denial of both parties' summary judgment motions, the
Schmitt I case proceeded to a nonjury trial in which the State ulti-
mately prevailed. Schmitt v. Kansas, 864 F. Supp. 1051 (D. Kan.
1994) ("Schmitt II"). Although noting his displeasure with the ulti-
mate result because he felt that the State had not"treated the plaintiffs
fairly" as law enforcement officers, Judge Saffels reluctantly found
that the State's 28-day compensation plan was "within the law." Id.
at 1052-53. As in Schmitt I, the Schmitt II opinion again recognized
that plaintiffs' straight time claim was "contrary not only to the dis-
cussion found in 29 C.F.R. § 778.322, but also to a considerable body
of additional authority." Id. at 1062 (footnotes omitted).8 In its analy-
sis, the court initially turned to Lamon I and noted that the Tenth Cir-
cuit's affirmance of that decision addressed whether the Lamon I
court had applied the proper rate to the back pay due for the unpaid
meal time. Id. at 1063-64. Most noteworthy, in determining the viabil-
ity of plaintiffs' straight time claim, the Schmitt II court stated that to
do so, it "must examine the terms of their employment with the
_________________________________________________________________
8 Internal to this quote were footnotes in which the Schmitt II court
quoted the full text of 29 C.F.R. § 778.322 and cited to the numerous
cases supporting the "general rule" mentioned in note 7 supra.

                     15
State." Id. at 1064. After looking to those terms, the court found that
there was overwhelming evidence that plaintiffs were paid and
appointed on a monthly salary basis as opposed to being hourly wage
employees.9 Id. at 1064. Because plaintiffs were paid pursuant to a
monthly salary, the court denied plaintiffs' straight time claims and
held that the monthly salaries "compensate all nonovertime hours
worked per pay period." Id. at 1069.

In summary, we see the Lamon cases as standing for the proposi-
tion that meal time hours must meet the requirements of 29 C.F.R.
§ 553.223 to be exempted from pay, and if they are nonexempt and
have not been properly paid, they must be paid at a regular rate if the
total meal time hours do not exceed the overtime threshold of the
applicable pay cycle. We do not believe, by affirming the lower court
on the meal time rate of payment issue, that the Tenth Circuit in
Lamon II unequivocally stated that employees can make out a viable
claim for pure gap time under the FLSA. Most importantly, we
believe that Schmitt II stands for the proposition that to the extent that
there can exist a straight time claim under the FLSA, the court must
first determine the terms of the employment agreement. If there is no
minimum wage or maximum hour violation, there is also no claim
under the FLSA for straight time gap pay if employees have been
properly compensated by salary for all nonovertime hours in accor-
dance with the employment terms to which they have either expressly
or impliedly agreed. With these cases in mind, we now turn to the
appeal at hand.
_________________________________________________________________

9 Although the court derived the terms of plaintiffs' employment in
Schmitt II from applicable state regulations and statutes, see 864 F. Supp.
at 1064-67, we believe that in absence of such state laws or regulations,
the trier of fact can still readily determine the terms of one's employment
agreement utilizing basic contract law. See Zolteck v. Safelite, 884 F.
Supp. 283, 286-87 (N.D. Ill. 1995) (finding an employment agreement
being implied from conduct in absence of any express agreement); cf. 29
C.F.R. § 778.315 (discussing payment of straight time pursuant to an
employee's "contract (express or implied) or under any applicable stat-
ute").

                    16
V.

We find that based on the evidence in the record, the employees in
this case were properly compensated by an annual salary for all non-
overtime hours for which they either expressly or impliedly agreed to
work. Because we are hearing this appeal on cross-motions for sum-
mary judgment, we reverse the district court's ruling in favor of Plain-
tiffs on Claim 1 and Claim 2 and instead grant summary judgment in
favor of Defendant-Appellant with respect to both Claims.

In granting summary judgment for Plaintiffs on Claim 1, overtime
gap time, the district court relied on the official interpretations pro-
mulgated by the Department of Labor, in particular 29 C.F.R.
§ 778.315 and 29 C.F.R. § 778.317.10 These interpretations address
compensation of straight time hours when an employee works over-
time during a pay cycle. Implicit to a proper application of these over-
time interpretations is a foundational understanding of the terms of
_________________________________________________________________

10 We recognize that there is a difference between "regulations," such
as those contained in 29 C.F.R. pt. 553 and official"interpretations" of
the Department of Labor, such as those contained in 29 C.F.R. pt. 778.
See Sherwood v. Washington Post, 871 F. Supp. 1471, 1480-81 (D.D.C.
1994) (noting that many courts erroneously use these terms interchange-
ably most likely because both are collectively contained in the Code of
Federal Regulations). Compare 29 C.F.R.§ 553.2(a) (purpose of part
553 is to set forth regulations to carry out FLSA provisions) with 29
C.F.R. § 778.1 (purpose of part 778 is to provide DOL's official interpre-
tation of overtime provisions of § 207). However, whether the statement
is a regulation or an interpretation, as we have previously stated: "[W]e
recognize that the interpretation of a statute by the agency charged with
its enforcement ordinarily commands considerable deference." Watkins
v. Cantrell, 736 F.2d 933, 943 (4th Cir. 1984) (citing Gladstone, Realtors
v. Village of Bellwood, 441 U.S. 91, 107 (1979)). Further, "`We consider
that the rulings, interpretations and opinions of the Administrator under
this Act, while not controlling upon the courts by reason of their author-
ity, do constitute a body of experience and informed judgment to which
courts and litigants may properly resort for guidance.'" Id. at 943 (quot-
ing Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944)); Ritter v. Cecil
County of Housing & Community Development, 33 F.3d 323, 328 (4th
Cir. 1994) (citing Kennedy v. Shalala, 995 F.2d 28, 30 n. 3 (4th Cir.
1993)).

                    17
the employment agreement. See § 778.315 (referring to payment for
nonovertime hours under the terms of the employee's implied or
express contract); § 778.317 (requiring knowledge of the employee's
compensation agreement); cf. Schmitt II, 864 F. Supp. at 1064-65
(finding no FLSA violation straight time after looking to the terms of
the employment contract); Yourman v. Dinkins, 865 F. Supp. 154,
165-66 (S.D.N.Y. 1994) (denying claim for straight time in weeks in
which overtime was worked after finding plaintiffs' salaries were
intended to provide for straight time pay for all hours worked in the
workweek), aff'd, 84 F.3d 655, 656 (2d Cir. 1996). Having looked at
sections 778.315 and 778.317, we hold that if the mutually agreed
upon terms of an employment agreement do not violate the FLSA's
minimum wage/maximum hour mandates and provide compensation
for all nonovertime hours up to the overtime threshold, there can be
no viable claim for straight gap time under the FLSA if all hours
worked above the threshold have been properly compensated at a
proper overtime rate.

In this case, we believe that there was more than ample evidence
in the record for the court to determine the terms of Plaintiffs'
employment agreements and that those terms as a matter of law did
not violate the FLSA. The overwhelming evidence leads to but one
conclusion: these officers knew they worked on a salaried basis and
knew or should have known that their salary was intended to compen-
sate them for all hours worked up to the overtime threshold.

In determining Plaintiffs should be compensated for gap time when
overtime hours were worked during a pay cycle, the district court first
looked to 29 C.F.R. § 778.315. This interpretation expressly requires
that in order to determine overtime compensation, one must first look
to the employment agreement to determine whether the employer has
first paid all straight time due under the agreement. It states:

          In determining the number of hours for which overtime
          compensation is due, all hours worked (see § 778.223) by an
          employee for an employer in a particular workweek must be
          counted. Overtime compensation, at a rate not less than one
          and one-half times the regular rate of pay, must be paid for
          each hour worked in the workweek in excess of the applica-
          ble maximum hours standard. This extra compensation for

                    18
          the excess hours of overtime work under the Act cannot be
          said to have been paid to an employee unless all the straight
          time compensation due him for the nonovertime hours under
          his contract (express or implied) or under any applicable
          statute has been paid.

§ 778.315 (emphasis added). Therefore, under 778.315, if (1) all
straight time compensation due to the employee for nonovertime
hours under the express or implied employment agreement or applica-
ble statute has been paid and (2) the employee has been compensated
at a rate of at least time and a half for all hours worked in excess of
the maximum allowed, the employer has acted in compliance with the
FLSA. In this case, we find that the County complied with this regula-
tion. In fact, the County had a pay structure that not only complied
with the FLSA, but was also very beneficial to the officers because
it even exceeded the compensation system required by the FLSA.

First, considering the evidence in the record concerning the terms
of the employment agreement, Defendant presented the affidavit of
the Chesterfield County Chief of Police, Joseph E. Pittman, who
served as the Chief for over nineteen years and had been employed
in the County Police Department since 1957. Pittman Aff. ¶ 1, J.A.
44. Referring to the County's "Classification and Compensation Plan,
Fiscal Year 1994-1995," he testified that the officers are "classified
by the County as non-exempt salaried employees." Id. ¶ 2. He further
stated that the annual salary paid to Plaintiffs"is intended to apply to
all hours worked up to the FLSA overtime threshold." Id. ¶ 3. Addi-
tionally, the County presented an official Chesterfield County Police
Department Policy dated June 1, 1990, which specifically supported
the Chief's declaration and informed the police officers of the Coun-
ty's policy with respect to FLSA compensation issues. In relevant
part, it states:

          I. POLICY:

          It is the policy of the Department to comply with the
          provisions of the Fair Labor Standards Act, as well as
          the Chesterfield County Personnel Regulations and the
          Chesterfield County Procedure pertaining to attendance,

                    19
          leave and FLSA. This policy establishes procedures to
          ensure compliance.

          II. PURPOSE:

          To inform all Police personnel of the proper procedure
          for completing the standardized Time Accounting sheet
          (PD-160), general payroll procedure, and procedures
          for making payroll complaints.

          III. PROCEDURES:

          A. The established work period for nonexempt
          full time employees varies depending upon
          the FLSA category.

          1. Sworn nonexempt uniformed operations
          personnel are designated to work a 24 day
          cycle that has a 146.6 hour threshold or 28
          day cycle that has a 171 hour threshold.
          When this threshold is exceeded within the
          cycle the officer will be paid for overtime.

          ....

          B. Overtime will be paid to nonexempt employ-
          ees exclusive of the FLSA threshold in the follow-
          ing circumstances:

          1. For all call-outs.

          2. For court attendance during off duty hours.

J.A. 53-54 (emphasis added). Under this policy, if overtime is paid for
all hours worked in excess of a set threshold, the only reasonable
inference is that the salary paid to the officers compensated them for
all hours worked up to that overtime threshold.

The Chesterfield County Police Department's Human Resources
Administrator, John McLenagen, presented an affidavit in which he
stated:

                     20
          2. Patrol officers are classified as salaried employees by
          the County. All advertisements to the general public for
          openings with the Police Department state that the position
          is compensated on an annual salary.

          3. During the initial screening and up through a candi-
          date[']s offer of employement [sic], applicants are told of
          the compensation in terms of an annual salary.

McLenagen Aff. ¶¶ 2-3, J.A. 58. Attached to McLenagen's affidavit
are copies of five separate classified ads from 1992 to 1995, all of
which advertise openings in the County Police Department, solicit
applicants and describe the benefits of and qualifications for the jobs.
In each ad, the compensation is listed in terms of an annual salary
ranging from $23,455 to $24,628. McLenagen's affidavit provides
support to the proposition that any applicant responding to the adver-
tisements knew or should have known that the County police officer
position was a salaried position.

In spite of this evidence, Appellees repeatedly claim that the
County never specifically told them the number of hours for which
their salary was intended to compensate. For example, Appellees'
Brief states:

          Advertisements for the hiring of officers state that newly
          hired officers receive an "annual salary" . . . . However,
          nowhere in either the advertisements for the position of
          patrol officer or in the County's Compensation and Classifi-
          cation Plan (which establish salary ranges for given posi-
          tions) is there any mention of the number of hours to which
          the "salary" corresponds. Further, the policy which calls for
          overtime when an officer works beyond 146.6 hours does
          not state that an officer's salary fully compensates him or
          her up to the overtime threshold. The County has no collec-
          tive bargaining agreement or contract or other agreement
          with the plaintiffs pertaining to this issue. Similarly, there is
          no statute or other law governing the number of hours the
          annual compensation covers.

                     21
Brief of Appellees at 9. We do not put much weight in nor find such
"no one told us" claims very persuasive.11 Even if parties never
expressly agree to the terms of employment, an agreement can easily
be implied from their conduct. Zolteck v. Safelite Glass Corp., 884 F.
Supp. 283, 286 (N.D. Ill. 1995).

          Where the parties' actions and the circumstances demon-
          strate that the plaintiff was aware of a particular condition
          of employment, the employee's acceptance of, and contin-
          ued, employment manifests acceptance of the condition.
          However, if the employee contemporaneously protests, there
          is no implied agreement to the condition.

Id. at 286 (citations omitted) (citing Bodie v. City of Columbia, S.C.,
934 F.2d 561, 566 (4th Cir. 1991), and Johnson v. City of Columbia,
S.C., 949 F.2d 127, 131 (4th Cir. 1991)). Although there were no
written contracts between the officers and the County, there clearly
existed an employment agreement. Further, we do not believe that
there needs to be any written contract, state law, regulation or statute,
nor any collective bargaining agreement to reveal what is obvious
from the terms of the written County Policy in addition to the parties'
conduct. The County hired and consistently paid the officers a salary
and told them the hourly threshold during the work cycle that they
would begin receiving overtime. The officers knew their compensa-
tion in terms of an annual salary, they accepted a biweekly check for
the same non-fluctuating base amount every two weeks, they repeat-
edly worked hours above and below the normally scheduled 135
hours per pay cycle, and they were always paid overtime after 147
hours. We believe that the well-educated and intelligent men and
women serving as law enforcement officers today, including those in
Chesterfield County, are clearly capable of comprehending the mate-
_________________________________________________________________
11 Similarly, if the employer contends the annual salary compensates its
employee for all hours up to the overtime threshold while the employee
claims the salary compensates only for a lower amount of regularly
scheduled hours, we would find not too persuasive claims by employees
that "no one told them" that the hours in the gap were not compensable
because obviously the employer would never make such a statement
because the employer understood those gap hours to be compensated
under the terms of the contract. See Arnold, 910 F. Supp. at 1394 & n.45.

                    22
rial terms of their employment. Further, we do not find that the FLSA
places the burden on the employer to hold an employee's hand and
specifically tell him or her that the salary "fully compensates him or
her up to the overtime threshold," if that fact can be easily gleaned
from employment policies, practices, and procedures. 12

Looking to the hourly pay system the County utilized, it complied
with the applicable labor regulations and was even financially benefi-
cial to the officers in numerous respects. The labor regulation that
lists the maximum hours for work periods for law enforcement offi-
cers states:

          (b) For those employees engaged in law enforcement
          activities (including security personnel in correctional insti-
          tutions) who have a work period of at least 7 but less than
          28 consecutive days, no overtime compensation is required
          under section 7(k) until the number of hours worked exceeds
          the number of hours which bears the same relationship to
          171 as the number of days in the work period bears to 28.

          ....



                              Maximum hours standards
          Work period(days)           Law enforcement


          28                        171
          27                        165
          26                        159
          25                        153
          24                        147


_________________________________________________________________
12 We recognize that there is somewhat of a heightened burden placed
on an employer utilizing the fluctuating workweek method of payment
to demonstrate a "clear mutual understanding of the parties that the fixed
salary is compensation (apart from overtime premiums) for the hours
worked each workweek, whatever their number. . . ." 29 C.F.R.
§ 778.114. However, we believe that in absence of a written contract, an
employer can also demonstrate the existence of this clear mutual under-
standing from employment policies, practices, and procedures. See infra
Part VI.

                    23
29 C.F.R. § 553.230 (emphasis added). The County complied with
this regulation by paying the officers overtime for all hours worked
in excess of 147 in each 24-day cycle. Not only did it pay the officers
when they exceeded this threshold, the County also paid the officers
overtime or "premium pay" for all off-duty court appearances, call
backs, extra shifts and special assignments even if the officers had not
exceeded the overtime threshold during the pay cycle.13 For example,
in the "Summary of Time Accounting Information of Plaintiff Tim
Morton," provided to the district court, which tracks the employment
hours of Plaintiff Morton for the eighteen pay cycles between March
1, 1992 and August 29, 1994, Morton never worked regularly sched-
uled hours in excess of 147 hours in any pay period, but was paid
"overtime" in every pay cycle. J.A. 67. In fact, Morton worked an
average of 131 "regular" hours per pay cycle, but also was paid
approximately 27 "overtime hours" per cycle. As Defendant notes
with respect to the hours listed in the "overtime" column of Morton's
chart:

          The word "overtime" is a misnomer and does not cor-
          rectly describe the hours noted in this column. All patrol
          officers receive the premium rate for these hours worked
          regardless of the number of total actual hours worked in the
          FLSA cycle. Thus, literally, hours in this column are not
          "overtime" within the meaning of the FLSA. These premium
          hours in this case would be likely "Court time" and "call
          back" time.

J.A. 67 n.1.

In spite of the County's compliance with the maximum hour man-
dates of the FLSA, Plaintiffs contend in Claim 1 that because the
_________________________________________________________________
13 In light of this payment policy, we find it rather petty that part of the
basis of Plaintiff Monahan's straight time claim as stated in his affidavit
is the County's failure to pay him for the time it takes him to put gas in
his patrol car prior to roll call in addition to the time it takes to go to the
property room to recover physical evidence prior to court appearances
for which the County pays him time and a half to attend. See supra note
4. Surely, this is not the evil of overwork and underpay that the FLSA
was intended to remedy.

                    24
County regularly scheduled them for 135 hours per cycle, instead of
the 147 maximum allowed, their salary only compensated them for
those 135 hours and that they are therefore due the gap compensation
when overtime hours were worked. This argument seems counter-
intuitive and rather absurd for several reasons. First, if the County had
scheduled the officers for all hours up to the 147 hour threshold per
cycle, Plaintiffs would not be before us today because there would be
no "gap time" issue, but the officers would be working three to twelve
more hours per pay cycle14 and approximately 135 more hours per
year for the same salary amount. Additionally, if the County did not
have the policy that provided that the officers always receive pre-
mium pay for special appearances, court time, and call back time
regardless of their normally scheduled hours, but rather had insisted
that the first three to twelve hours of such non-regularly scheduled
work backfill the gap, Plaintiffs would not have any proposed FLSA
straight time claim because again there would be no gap time issue
and no minimum wage/maximum hour violation. Finally, accepting
Appellees' contention would mean that any time a government
employer, attempting to balance budgetary constraints with FLSA
compliance, adjusts or reduces the hours its police officers work in a
given pay cycle, the employer would face an FLSA straight time
claim. This would be true even if the employer has not violated the
law's minimum wage/maximum hour mandates. Such a proposition
would leave an employer little, if any, flexibility before it is subject
to being haled into court to face a purported "FLSA" claim.

Not only did the County comply with the FLSA's maximum hour
mandates, but it also complied with its minimum wage and overtime
calculation provisions. The County paid the officers a salary that con-
verted to a regular hourly rate well in excess of the statutory mini-
mum wage. From 1991 to 1994, the converted hourly wage of
Plaintiffs varied between $10.01 per hour and $16.09 per hour.
Powers' Aff., J.A. 32. The County's method of determining the over-
time or premium rate paid to the officers did not violate any regula-
tions nor interpretations.15 To determine the overtime rate, an
_________________________________________________________________
14 Depending on whether the officers were working a 135 or 144 hour
cycle.
15 Appellees note that the County's calculation of the regular rate
involved a "technical mis-application" of the FLSA "regular rate" rules,

                     25
employer must ultimately convert a salaried employee's annual pay
to a regular hourly rate, which is then used as a base to calculate the
150% overtime or premium rate. See 29 C.F.R.§ 778.113. To make
this determination, the County utilized a base of 2,080 hours per year,
a figure that conveniently corresponds to 40 hours per week, and the
County divided the officers' annual salary by the 2,080 divisor. The
County claimed that it uniformly used the 2,080 hour divisor to calcu-
late the regular rate for "all salaried employees Countywide except for
Chesterfield County firefighters." Vaughn Aff.¶ 5, J.A. 65.

Again, the officers put forth an argument that is contrary to their
best financial interests in attacking the County's calculation of their
overtime rate. They implicitly argue that the County should have used
a higher divisor equal to the annual number of 2,234 threshold hours.16
However, use of such higher number of annual threshold hours would
have resulted ultimately in their being paid approximately 7% less for
overtime hours.17 Plaintiffs contend, and the lower court apparently
agreed, that the County's use of the 2,080 hour divisor evidenced an
inference that the County intended the annual salaries to compensate
the officers for approximately 139 hours per cycle, which is less than
the threshold number of hours. Order at 3 n.2 (citing 29 C.F.R.
§ 778.113(a)), J.A. 92.
_________________________________________________________________
but recognize that the calculation method the County used was more
financially beneficial to the officers. Therefore, Appellees state they do
not raise this issue as a violation of the FLSA. Brief of Appellees at nn.1
& 4; see 29 C.F.R. § 778.113(b). The absurdity of Appellees argument
here is demonstrated by the fact that plaintiff employees in other FLSA
actions have argued for the exact same favorable method of overtime rate
calculation used by Chesterfield County. See Arnold, 910 F. Supp. at
1395. We believe that any "technical mis-application" that results in
additional income to employees above the minimum required is no viola-
tion of the law. See infra note 17.
16 Assuming a 24-day cycle, this number represents the product of 15.2
cycles multiplied by the overtime threshold of 147.
17 For example, assuming the officer is hired with an annual salary of
$23,455. Using 2,080 hours per year, the regular rate would be $11.28
per hour and the corresponding overtime rate would be $16.91 per over-
time hour. Using 2,234 hours per year, the same salary would equate to
a regular rate of $10.50 per hour with a lower overtime rate of $15.75
per hour.

                    26
We think manipulating the math to create such an inference is a
stretch at best. More plausible and quite logical is that the County
used the base number of 2,080 hours per year because this number
reflects an employee working 40 hours of straight time per week and
the FLSA is based on an overtime compensation scheme for hours
worked in excess of 40 per week. We note other municipalities have
used the 2,080 hour divisor without impunity under similar circum-
stances. See e.g., Schmitt II, 864 F. Supp. at 1055, 1057 & nn.8-9.
Therefore, we do not believe that use of the 2,080 divisor was in any
way violative of the law nor could rationally lead to an adverse infer-
ence that the agreed upon salary was intended to compensate the offi-
cers for an amount of hours below the threshold.

In deciding Plaintiffs were due straight time compensation for
Claim 1 overtime gap time hours, the district court also relied on 29
C.F.R. § 778.317, which specifically addresses"Agreements not to
pay for certain nonovertime hours." There is no evidence in the record
that leads us to believe that this interpretation even applies. The inter-
pretation states:

          An agreement not to compensate employees for certain
          nonovertime hours stands on no better footing since it would
          have the same effect of diminishing the employee's total
          overtime compensation. An agreement, for example, to pay
          an employee whose maximum hours standard for the partic-
          ular workweek is 40 hours, $5 an hour for the first 35 hours,
          nothing for the hours between 35 and 40 and $7.50 an hour
          for the hours in excess of 40 would not meet the overtime
          requirements of the Act. Under the principles set forth in
          §778.315, the employee would have to be paid $25 for the
          5 hours worked between 35 and 40 before any sums ostensi-
          bly paid for overtime could be credited toward overtime
          compensation due under the Act. Unless the employee is
          first paid $5 for each nonovertime hour worked, the $7.50
          per hour payment purportedly for overtime hours is not in
          fact an overtime payment.

29 C.F.R. § 778.317. In this case, we find no express or implied
agreement not to compensate the officers for the gap hours. Rather,
the County's contention that the agreement was that the salary com-

                     27
pensated the officers for all hours worked up to the threshold is fully
supported by the record. The fact that the officers were regularly
scheduled for less than the threshold does not indicate that there was
any agreement not to compensate them for the gap hours, but instead
is more likely indicative of County policy not to schedule them for
all hours for which they were already being compensated thereby pro-
viding a three to twelve hour buffer per cycle before overtime com-
pensation must be paid. Payment plans that comply with the FLSA,
but yet are designed with the flexibility inherent to the law enforce-
ment exemption to explicitly avoid the incurment of overtime hours
are not unlawful. Adams v. City of McMinnville , 890 F.2d 836, 839-
40 (6th Cir. 1989) (finding lawful a reduction in firefighters' work
hours to avoid payment of overtime made in response to legitimate
budgetary restraints). But see Walling v. Helmerich & Payne, 323
U.S. 37, 42 (1944) (finding unlawful sham changes in employment
scheduling and wages made simply to avoid the FLSA's mandates).
"The FLSA guarantees that premium compensation will be paid to
employees who work overtime hours. But it does not guarantee
employees that they will be able to work overtime hours in order to
receive premium pay." Id. at 840; see Blackie v. State of Maine, 75
F.3d 716, 723 (1st Cir. 1996); York v. City of Wichita Falls, 48 F.3d
919, 920-21 (5th Cir. 1995). "Section 207k gives employers of fire
protection and law enforcement personnel greater leeway in structur-
ing wage and time calculations." Lamon II, 972 F.2d at 1153.

The lower court also indicated, by citation only, a reliance on 29
C.F.R. § 778.322 which addresses "Reducing the fixed workweek for
which a salary is paid." Order at 7, J.A. 96. Again, we find that this
interpretation provides Plaintiffs no support, because there is no evi-
dence to indicate that there was any understanding of the parties that
Plaintiffs' work schedule was reduced from one fixed hourly work
cycle to another fixed hourly work cycle. Section 778.322 in part
states:

          If an employee whose maximum hours standard is 40
          hours was hired at a salary of $200 for a fixed workweek of
          40 hours, his regular rate at the time of hiring was $5 per
          hour. If his workweek is later reduced to a fixed workweek
          of 35 hours while his salary remains the same, it is the fact
          that it now takes him only 35 hours to earn $200, so that he

                    28
         earns his salary at the average rate of $5.71 per hour. His
         regular rate thus becomes $5.71 per hour; it is no longer $5
         an hour. Overtime pay is due under the Act only for hours
         worked in excess of 40, not 35, but if the understanding of
         the parties is that the salary of $200 now covers 35 hours
         of work and no more, the employee would be owed $5.71
         per hour under his employment contract for each hour
         worked between 35 and 40. He would be owed not less than
         one and one-half times $5.71 ($8.57) per hour, under the
         statute, for each hour worked in excess of 40 in the work-
         week. In weeks in which no overtime is worked only the pro-
         visions of section 6 of the Act, requiring the payment of not
         less than the applicable minimum wage for each hour
         worked, apply so that the employee's right to receive $5.71
         per hour is enforceable only under his contract. However,
         in overtime weeks the Administrator has the duty to insure
         the payment of at least one and one-half times the employ-
         ee's regular rate of pay for hours worked in excess of 40 and
         this overtime compensation cannot be said to have been paid
         until all straight time compensation due the employee under
         the statute or his employment contract has been paid. Thus
         if the employee works 41 hours in a particular week, he is
         owed his salary for 35 hours--$200, 5 hours' pay at $5.71
         per hour for the 5 hours between 35 and 40--$28.55, and 1
         hour's pay at $8.57 for the 1 hour in excess of 40--$8.57,
         or a total of $237.12 for the week.

29 C.F.R. § 778.322 (emphasis added).

There is no evidence in the record indicating that the officers were
hired for any fixed hourly "work period"18 nor that there was any
understanding by the parties that the officers' hours were reduced to
another "fixed" work period. Although Plaintiffs were regularly
scheduled to work 135 hours during the 24-day cycle, the hours actu-
ally worked more often than not varied above and below 135 hours.
See J.A. 67.19 Because there is no evidence that there was any kind
_________________________________________________________________
18 See 29 C.F.R. § 553.233.
19 In their Brief, even Appellees recognize there was no fixed schedule
and state that the "individual officers' actual work hours often vary
above the scheduled hours . . . ." Brief of Appellees at 8.

                   29
of understanding by the parties to reduce the terms of employment
from one fixed hourly amount to another fixed hourly amount, this
aspect of the interpretation does not apply. On the other hand, this
interpretation clearly supports the County's position with respect to
Claim 2. It states: "In weeks in which no overtime is worked only the
provisions of section 6 of the Act, requiring the payment of not less
than the applicable minimum wage for each hour worked, apply so
that the employee's right to receive $5.71 per hour is enforceable only
under his contract." Id.; see Schmitt I, 844 F. Supp. at 1459 n.11;
Schmitt II, 864 F. Supp. at 1062. Therefore, section 778.322 again
reinforces the premise that the court must know the terms of a per-
son's employment agreement before making any overtime determina-
tions under the FLSA. Additionally, it clearly states that absent an
overtime or minimum wage violation, an employee's gap time claim
is not cognizable under the FLSA.

Having concluded that summary judgment for Plaintiffs on Claim
1 overtime gap time was inappropriate, we find that summary judg-
ment should be granted instead for the County. The evidence of the
employment agreements leads to only one rational conclusion - that
Plaintiffs were properly paid an annual salary to which they either
expressly or impliedly agreed and they worked under an employment
agreement which in no way violated the FLSA.20 For all Plaintiffs,
whether hired before or after the June 1, 1990 Policy, even in the
absence of a written contract, an employment agreement existed
based upon the County's written policy and more importantly the
_________________________________________________________________
20 Again, although Appellees represent that they might not have clearly
understood the number of hours for which their salary compensated
them, we believe that if the officers accepted a salaried position and
knew that they would be paid overtime when they exceeded 147 hours
of work in a 24-day cycle, the only logical conclusion is that their sala-
ries compensated them for all hours worked prior to the 147 hour thresh-
old. More likely than not, the number of hours the officers were
employed to work was a material term of their employment agreement.
It is difficult to believe that the officers would blindly accept these posi-
tions unaware of the hours they would be expected to work or can now
claim they were unaware of those hours in spite of their continued and
repeated acceptance of paychecks under the same scheduling cycle. See
Harrison v. City of Clarksville, Tenn., 732 F. Supp. 810, 815 (M.D.
Tenn. 1990).

                    30
employees' continual and repeated acceptance of their paychecks
without objection under the 24-day/147 hour pay cycle. See Bodie v.
City of Columbia, 934 F.2d 561, 564-65 (4th Cir. 1991)
("[C]ontinuance in the job and acceptance under the new plan of pay-
ment was sufficient to create a valid agreement, even though the
agreement was implied and not in writing") (citing Rouseau v. Tele-
dyne Movible Offshore, Inc., 805 F.2d 1245 (5th Cir. 1986), cert.
denied, 484 U.S. 827 (1987); Rotondo v. City of Georgetown, S.C.
869 F. Supp. 369, 376-77 (D.S.C. 1994) (citing Harrison v. City of
Clarksville, Tenn., 732 F. Supp. 810, 815 (M.D. Tenn. 1990)). "[W]e
will also not allow employees merely to grumble about the compensa-
tion scheme and then later spring a surprise attack on an employer
who has tried to comply with the options that the FLSA provides."
Holb v. City of Beaufort, Nos. 91-2068, 92-1427, slip op., 1993 WL
219806 at *5 (4th Cir. June 22, 1993) (unpublished opinion, full text
available on Westlaw) (citing Bodie, 934 F.2d at 564). Any dispute
between these two parties about the number of hours for which the
employees' salary was intended to compensate them is not cognizable
under the FLSA, but instead should be pursued under state contract
law.

VI.

We now turn to Plaintiffs' Claim 2 for "pure gap time." We also
find that there is no cause of action under the FLSA for pure gap time
when there is no evidence of a minimum wage or maximum hour vio-
lation by the employer. Again, because we are hearing this appeal on
cross-motions for summary judgment, we reverse the district court's
ruling in favor of Plaintiffs on Claim 2 and instead grant summary
judgment in favor of Defendant-Appellant.

The lower court erroneously relied on 29 C.F.R.§ 778.114 and
Lamon I & II in rendering its decision on pure gap time pay. First,
we do not believe that 29 C.F.R. part 778, which specifically deals
with "Overtime Compensation," and in particular "Subpart B - The
Overtime Pay Requirements," which contains section 778.114, are
even applicable when there is no overtime compensation at issue. See
29 C.F.R. § 778.1 ("This part 778 constitutes the official interpreta-
tion of the Department of Labor with respect to the meaning and the
application of the maximum hours and overtime pay requirements

                    31
contained in section 7 of the Act."). Although the guidance these sec-
tions provide for determining situations in which overtime must be
paid are instructive, if no overtime was worked during a pay period,
these overtime interpretations cannot provide a basis for a straight
time claim.

In this case, the officers contend that their salary only compensated
them for the 135 regularly scheduled hours whereas the County con-
tends the agreed upon salary compensated the officers for all hours up
to the 147 hour threshold. Regardless of which way this contractual
dispute is resolved, we see no FLSA violation under either circum-
stance. Logically, in pay periods without overtime, there can be no
violation of section 207 which regulates overtime payment. Further,
it is undisputed that all Appellees have been compensated well in
excess of the statutory minimum wage for all hours worked; there-
fore, there can be no violation of section 206. Finding no violation of
section 206 and no violation of section 207, we conclude that there
can be no violation of the FLSA for failure to pay such pure gap time
claims. Although we might agree with the sentiments of the district
judge and that of Judge Saffels in Schmitt II that law enforcement
officers throughout this nation perform a crucial and often thankless
job for woefully inadequate salaries, so too do many people believe
that public school teachers, nurses, sanitation department workers and
air traffic controllers perform similar demanding and important jobs
for likewise inadequate salaries. But, we do not believe a pure gap
time remedy can be derived under the auspices of FLSA when such
a remedy does not exist under the law. Even though the financial
terms of an employee's agreement may not be as lucrative as the
employee desires, parties should be free to negotiate those terms with-
out government interference as long as the agreed upon terms do not
violate the minimum wage/maximum hour requirements of the FLSA.
See Walling, 323 U.S. at 42.

Although one of the County's contentions below was that it was
operating in compliance with the fluctuating workweek exemption of
section 778.114 and the district court looked to this section in analyz-
ing the officers' straight time claims, we do not agree that this section
has any application to straight time claims when no overtime has been
worked. Section 778.114 provides for a fluctuating workweek method
of overtime compensation in which an employee, with hours that fluc-

                     32
tuate from week to week, can be paid a salary that serves as compen-
sation for all straight time hours worked during a week whether few
or many. 29 C.F.R. § 778.114(a). Utilizing the mathematical payment
structure provided under this method of overtime compensation, the
more the employee works and the more overtime the employee logs,
the less he or she is paid for each additional hour of overtime. See
§ 778.114(b). Further, because the salary is intended to compensate
the employee for all hours worked during the week, the employer is
obligated to pay overtime at a rate of only half the employee's regular
rate as opposed to one and a half times that rate.§ 778.114(a); see
Knight v. Morris, 693 F. Supp. 439, 445 & n.5 (W.D. Va. 1988)
(explaining the rationale for paying salaried employees "half time
overtime" under § 778.114). Finally, that system of payment requires
"a clear mutual understanding of the parties that the fixed salary is
compensation (apart from overtime premiums) for the hours worked
each workweek, whatever their number . . . . " 29 C.F.R. § 778.114;
see Roy v. County of Lexington, S.C., 928 F. Supp. 1406, 1419-20
(D.S.C. 1996) (finding defendant county improperly utilized the fluc-
tuating workweek system of overtime); Burgess , 805 F. Supp. at 347-
48 (finding defendant improperly applied the fluctuating workweek
method of overtime payment because there was no clear mutual
understanding between the employer and employees).

Having looked to this section, the district court took the "clear
mutual understanding" test, which an employer must prove to utilize
the fluctuating workweek method of overtime payment, and imposed
it as a burden on the County with respect to pure gap time claims
when there was not any overtime issue. The court stated: "Thus, the
crux of the instant matter is whether or not the parties had a clear
mutual understanding that an officer's salary is fashioned to compen-
sate all hours worked up to the overtime threshold." Order at 14, J.A.
103. In fact, we see nothing in the regulations, interpretations or the
FLSA law that requires an employer to demonstrate that there exists
a clear mutual understanding with respect to the number of nonover-
time hours for which an employee's salary is designed to compensate
if no overtime is worked. That issue is simply one of contract law.
Rather, section 778.114 places the burden on the employer to demon-
strate the existence of such a clear mutual understanding when the
employer attempts to utilize the fluctuating work week method of
payment which is an exemption to the strict overtime requirements of

                    33
the FLSA and which results in the salaried employee receiving half
time overtime rather than time and a half overtime. 21

In addition to erroneously relying on section 778.114, the district
court also adopted the reasoning in Lamon I, finding the commentary
in the opinion's footnote one to be persuasive. Order at 16-17, J.A.
105-06 (citing Lamon I, 754 F. Supp. at 5121 n.1). The lower court
stated:

         This Court agrees with the Lamon [I] court's rationale.
         Specifically, the Court finds no principled reason to require
         Plaintiffs to work in excess of 146.6 hours before all straight
         time hours are compensated, especially where their salary
         may compensate them for only a 135 hour (or, at times, a
         144 hour) regular schedule. Absent a clear bilateral agree-
         ment or policy to the contrary, law enforcement officers
         who have spent time protecting the citizens of their jurisdic-
         tion should be compensated for all straight time hours
         worked whether or not they actually worked overtime.

Order at 17, J.A. at 106 (emphasis added). We obviously agree that
employees should be compensated for all hours due them under the
terms of their employment agreement. The primary purpose of 29
U.S.C. § 207(k) is to provide a public employer with a partial exemp-
tion from the normal requirement that overtime pay is due after a
forty hour work week. If the terms of the employment agreement are
such that a paycheck compensates the employee for all hours worked
up to the overtime threshold, and the employer pays the employee the
agreed upon amount, the employee has in fact received straight time
pay for all nonovertime hours. If the employee has not worked any
overtime and has received an hourly wage equal to or in excess of the
statutory minimum wage, there can be no FLSA violation. If the same
employee has worked overtime and has been paid properly for all
overtime hours worked, then again there has been no FLSA violation.
_________________________________________________________________
21 Although finding this section has no applicability to this case, we fur-
ther believe that the existence of a clear mutual understanding under
§ 778.114 can be based on the implied terms of one's employment agree-
ment if it is clear from the employee's actions that he or she understood
the payment plan in spite of after-the-fact verbal contentions otherwise.

                   34
Further, we believe the lower court's reliance on Lamon I was mis-
placed because, as discussed in detail above, Lamon I primarily
addressed whether back compensation was due to plaintiffs for meal
time which is governed by a specific regulation requiring payment for
meal time unless employees are completely relieved of their duties.
Id. at 1520-21 (citing 29 C.F.R. § 553.223). The Lamon I court stated:
"In looking to the relevant regulatory provisions, the FLSA requires
compensation for meal periods, notwithstanding the defendant's
adoption of a 28-day work period." Id. at 1521. (emphasis added). We
agree with the holding of Lamon I to the extent that meal time is com-
pensable if employees are not completely relieved of their duties. See
Johnson, 949 F.2d at 129. However, we disagree with Lamon I,
Schmitt I & II and any other authority that implies claims for pure gap
time, straight time when no overtime has been worked, are cognizable
under the FLSA when the employer has not violated the FLSA's
minimum wage/maximum hour provisions.22 We so hold well aware
of the FLSA's broad interpretation and its remedial purposes because
we do not think that in light of the legislative history and intent
behind the FLSA that even the most liberal interpretation can encom-
pass such claims. See Donovan v. Crisostomo, 689 F.2d 869, 872 &
_________________________________________________________________
22 The district court also cites Thompson v. F. W. Stock & Sons, 93 F.
Supp. 213, 216-17 (E.D. Mich.), aff'd, 194 F.2d 493 (6th Cir. 1952), for
the proposition that "several courts have held that employees may be
compensated, under the FLSA, for straight-time hours worked above
their regular schedule despite the fact that no overtime has been worked
in a particular period." Order at 9, J.A. 98. However, the Thompson case
involved both minimum wage and maximum hour violations by an
employer who ran a mill twenty-four hours a day, six days a week. 194
F.2d at 495. In order to comply "on paper" with the mandates of the
FLSA, the employer repeatedly made adjustments to the employees'
hours and pay rates although the employees ultimately ended up working
the same number of hours. Id. at 495. Additionally, like Lamon I,
Thompson was also a "meal time" case because the hours for which the
employer was required to pay straight time back pay were hours accumu-
lated for lunch periods during which the employees' duties and responsi-
bilities at the mill continued and the court found that the lunch periods
were actually periods in which the employees worked. Id. at 496. This
1952 case preceded the meal time regulation, 29 C.F.R. 553.223, enacted
to interpret the 1985 amendments to the FLSA. See 29 C.F.R. § 553.2(a)
(1995).

                 35
n.3 (9th Cir. 1982); Mullins, 730 F. Supp. at 672-73. But cf. Lamon,
754 F. Supp. at 1521 n.1.

We believe our interpretation is consistent with not only the reme-
dial purposes and historical intent of the FLSA, but also with a long
history of FLSA case law, the current labor regulations and interpreta-
tions, and the 1987 DOL Letter Ruling. As noted in Schmitt I & II,
there is a considerable body of case law that supports our conclusion,
including the 1969 opinion of this Court in Blankenship v. Thurston
Motor Lines, Inc., 415 F.2d 1193, 1198 & n.6 (citing United States
v. Klinghoffer, 285 F.2d 487 (2d Cir. 1960)). Schmitt I, 844 F. Supp.
at 1457 n.6; Schmitt II, 864 F. Supp. at 1062 n.18. Additionally, we
find rather persuasive the recent opinion in Arnold v. Arkansas, 901
F. Supp. 1385 (E.D. Ark. 1995), in which the court held that a pure
gap time claim had no basis in federal court because there was no
FLSA violation under the circumstances. Similar to the facts at hand,
facing the Arnold court were claims for overtime gap time and pure
gap time, id. at 1393 n.32, and the plaintiff employees had been prop-
erly compensated for all overtime hours. Id. at 1391 & n.36. The court
recognized that the "two central themes of the FLSA are its minimum
wage and overtime requirements." Id. at 1392. Addressing the pure
gap time claim, the Arnold court noted that"the relief afforded an
employee aggrieved by a violation of section 206 or 207 is limited to
`their unpaid minimum wages, or their unpaid overtime compensa-
tion, as the case may be, and in an additional amount equal as liqui-
dated damages.'" Id. at 1393 (quoting 29 U.S.C. § 216(b)) (emphasis
added). The court went on to note that 29 U.S.C.§ 215 lists the "pro-
hibited acts" under the FLSA to be violations of section 206's mini-
mum wage law, section 207's maximum hours law, section 212's
child labor law and section 211(c) pertaining to record keeping
requirements and regulations issued regarding apprentices and
impaired employees. Id. The court ultimately concluded that "Plain-
tiffs' claim for straight time pay when no overtime was worked . . .
is not a violation of section 207 of the FLSA." Id. at 1394.

As further recognized by Schmitt I & II, we believe the current
DOL interpretations of the FLSA are supportive of our position. In
fact, we do not believe that section 778.322 could be more supportive
of the County's position. Section 778.322 presents an example of an
employee, originally hired for a fixed forty-hour workweek at a $200

                    36
per week salary, whose workweek is later reduced pursuant to an
understanding of the parties to thirty-five hours per week, thereby
increasing his regular rate from the original $5.00 per hour to $5.71
per hour. Although such an employee is due payment at his regular
rate for hours between 35 and 40 when he also works overtime, sec-
tion 778.322 emphatically states that in weeks in which the employee
works no overtime "only the provisions of section 6 of the Act, requir-
ing the payment of not less than the applicable minimum wage for
each hour worked, apply so that the employee's right to receive $5.71
is enforceable only under his contract."§ 778.322 (emphasis added).
Therefore, for any cycles including gap hours in which no overtime
has been worked and the County has paid more than the applicable
minimum wage, under 778.322, the officers' claim to gap time com-
pensation is enforceable only under their employment agreement.

Section 778.323, which immediately follows section 778.322, fur-
ther amplifies the example provided in 778.322. Section 778.323 dis-
cusses the effect if a salary is for a "variable workweek" and again
highlights the fact that a basic understanding of the terms of an
employment agreement is step one in determining any FLSA claim.
It states:

          The discussion in the prior section sets forth one result of
          reducing the workweek from 40 to 35 hours. It is not either
          the necessary result or the only possible result. As in all
          cases of employees hired on a salary basis, the regular rate
          depends in part on the agreement of the parties as to what
          the salary is intended to compensate. In reducing the cus-
          tomary workweek schedule to 35 hours the parties may
          agree to change the basis of the employment arrangement by
          providing that the salary which formerly covered a fixed
          workweek of 40 hours now covers a variable workweek up
          to 40 hours. If this is the new agreement, the employee
          receives $200 for workweeks of varying lengths, such as 35,
          36, 38, or 40 hours. His rate thus varies from week to week,
          but in weeks of 40 hours or over, it is $5 per hour (since the
          agreement of the parties is that the salary covers up to 40
          hours and no more) and his overtime rate, for hours in
          excess of 40, thus remains $7.50 per hour. Such a salary
          arrangement presumably contemplates that the salary will be

                    37
          paid in full for any workweek of 40 hours or less. The
          employee would thus be entitled to his full salary if he
          worked only 25 or 30 hours. No deductions for hours not
          worked in short workweeks would be made.

29 C.F.R. § 778.323 (1995) (emphasis added). Under this section, we
believe that even if the officers maintain that their hourly work
requirement was reduced to 135 hours per cycle, it is very reasonable
for the County to simultaneously maintain that, even with such reduc-
tion, the express or implied terms of the officers' employment agree-
ments were that the salary compensated them for all hours worked up
to 147 in light of the continued acceptance of their paychecks. Addi-
tionally, we find that the "variable workweek" contemplated in sec-
tion 778.323 is entirely different from the "fluctuating workweek"
method of overtime payment provided in section 778.114 because as
is evident from the example in section 778.323, the variable work-
week employee is still being paid time and a half overtime as opposed
to the half-time overtime provided in 778.114. As such, section
778.323 does not mention nor require the employer to demonstrate
the existence of a "clear mutual understanding" as required under the
fluctuating workweek method of payment.

Finally, we find additional support in the 1987 DOL Letter Ruling
quoted in Schmitt II above. "While opinion letters are not binding on
the courts, they do constitute `a body of experienced and informed
judgment' which have been `given considerable and in some cases
decisive weight.'" Schultz v. W.R. Harton & Son, Inc., 428 F.2d 186,
191 (4th Cir. 1970) (quoting Skidmore v. Swift & Co., 323 U.S. 134,
140 (1944)). The 1987 DOL Letter Ruling specifically addresses cir-
cumstances whereby law enforcement employees work an additional
five hours during a 28-day cycle in which the officers are regularly
scheduled for 160 hours with a corresponding overtime threshold of
171 hours. 1987 DOL Letter Ruling; see 29 C.F.R. § 553.230. It con-
cludes that no violation of the FLSA occurs as long as the officers are
paid a total amount that exceeds the minimum wage for the 165 hours
worked. The DOL Letter Ruling states:

          [T]he law enforcement employees to whom you refer have
          been properly compensated under FLSA when, for any work
          period during which they have worked less than the applica-

                    38
          ble maximum hours standard, they have received at least the
          minimum wage ($3.35 an hour) for all of their hours
          worked.

1987 DOL Letter Ruling. As applied to this case, whether the offi-
cers' salaries compensated them for a minimum of 135 hours or a
maximum of 147 hours, it is undisputed they received at least the
minimum wage for all hours worked. Therefore, in accordance with
the DOL Letter Ruling, the officers have been properly compensated
under the FLSA.

Having looked to the case law, the legislative intent in enacting the
FLSA and the current DOL regulations and interpretations, we feel
that the greater weight of authority, along with common sense, sup-
ports the position that we reach with respect to pure gap time claims.
We therefore reverse the ruling of the district court on this issue and
instead grant summary judgment for the County.

VII.

In conclusion, although we recognize the importance of the
FLSA's broad protections, we believe that freedom of contract
between an employer and an employee is one of the precepts of the
free market economy upon which this nation was founded. In evaluat-
ing a potential straight time claim, the trier of fact must look to the
terms of the employment agreement and determine those terms based
on the evidence of the implied or express agreement between the par-
ties. That agreement can be determined by a written contract as well
as by the everyday employment practices of the parties. As in this
case, we do not believe that employees can feign ignorance of
employment terms when their actions simultaneously demonstrate
otherwise. For there to be an overtime gap time cause of action under
the FLSA, a violation of section 206 or 207 of the Act must first exist.
If the employee has been properly paid at or above minimum wage
for all nonovertime hours under the terms of the employment agree-
ment and at a proper overtime rate for all overtime hours, then the
employees must look to contract law for relief concerning any dis-
agreements about the number of hours for which his or her salary was
intended to compensate. Simply put, if the terms of the employment
agreement do not violate the FLSA, freedom of contract prevails.

                    39
Absent a minimum wage/maximum hour violation, we find no
remedy under the FLSA for pure gap time claims. Our ruling pre-
cludes an employee from invoking the jurisdiction of federal court on
a pure gap time claim allegedly under the FLSA when there is no
minimum wage/maximum hour violation. We further believe this rul-
ing is consistent with the cautious and guarded invocation of federal
jurisdiction. American Fire & Cas. Co. v. Finn , 341 U.S. 6, 17
(1951). Based on our analysis of the record, we believe summary
judgment for Plaintiffs was inappropriate. We reverse the judgment
of the lower court and grant summary judgment for the County.

REVERSED

                    40